ORDER

PER CURIAM.
Stephen Terrell was convicted of second-degree trafficking of drugs, § 195.223.9(3), RSMo 2000. The court sentenced him as a prior offender to twenty-five years imprisonment. On appeal, Mr. Terrell claims that (1) there was insufficient evidence to submit the case to the jury; (2) he was incorrectly found to be a prior offender because the offenses that were used to prove his prior offender status took place while he was a juvenile; (3) the trial court erred when it excluded jurors who would not be paid by their employers while they were on jury duty; and (4) the trial court *28erred in allowing a chemist employed by the Highway Patrol to testify as an expert. After a review of the record and applicable case law, we find that there was substantial evidence to support the verdict, and no error of law occurred. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of the trial court is affirmed. Rule 30.25(b).